DETAILED ACTION
Response to Amendment
The action is responsive to the amendment filed on 12/30/2020.  Claims 1-11 are pending and have been examined.  Claims 1-11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “element 300” has been used to designate both “banked registers” and “architectural stack pointer register” in Fig. 3.  	

3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisenthwaite, PGPUB No.:  2011/0225402, Piry, PGPUB No.:  2011/0307681, and further in view of Gottlieb, USPAT No.:  6,298,431 (cited in IDS filed on 9/5/19).
	
	In regards to claim 1, Grisenthwaite teaches “Data processing apparatus comprising: a processing core” ([0077]:  wherein a data processing apparatus (element 2) comprises a processing pipeline (element 4)) “a register bank having a set of two or more respective banked versions of the given system register, in which a respective one of the banked versions of the given system register is associated with each of a plurality of current operating states of the processing core” ([0080-0081]:  wherein a register bank (element 24) includes a set of two or more banked versions (see elements 30-0 to 30-3 of Fig. 1) of a stack register (system register).  Wherein a respective one of the banked stack registers is associated with a plurality of current level exception states of the processing pipeline (See Figs. 1-2) (Note:  the mapping is explicitly indicating banked stack system registers, however the examiner notes that register bank (element 24) includes other banked system registers (elements 26 and 28)) “in which, when the processing core changes operating state from a first operating state associated with a first one of the banked versions of the given system register to a second operating state associated with a second, different, one of the banked versions of the given system register”([0101-0102]:  wherein the processing pipeline (element 4) changes from a first level exception state (EL0), associated with a first banked version of a stack pointer (element 30-0), to a second level exception state (EL1 or EL2) associated with a second banked version of a stack pointer (element 30-1 or 30-2)(also see [0079-0081]))
	Grisenthwaite does not explicitly teach “a processing core configured to access an architectural register representing a given system register; register renaming circuitry to map the architectural register representing the given system register to a physical register selected from a set of physical registers” nor “the processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.” Grisenthwaite does teach the processor pipeline (element 4) including a rename stage which would rename register specifiers (architectural registers) for instructions (see [0077]).  However, Grisenthwaite does not explicitly teach an architectural register representing a system register such as a stack register, nor renaming architectural registers representing stack registers which are banked.  
	Piry does teach “a processing core configured to access an architectural register representing a given system register” ([0037-0038 and 0042]:  wherein a processing pipeline core (element 15) uses rename circuitry (element 20) to access architectural register R13 which represents a stack pointer (See figs. 2, 4 and 7 for disclosure of architectural registers)) “register renaming circuitry to map the architectural register representing the given system register to a physical register selected from a set of physical registers” ([0037-0038, 0042 and 0046]:  wherein rename circuitry (element 20) maps the architectural register R13, representing a stack register to a physical register from a set of physical registers (element 30) is disclosed; as Fig. 4A is mapping user level architectural registers which would include R13 of Fig. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite to include renaming circuitry which maps an architectural register representing a given system register to a physical register as taught in Piry.  It would have been obvious to one of ordinary skill in the art because one would see that Grisenthwaite teaches a processor pipeline which includes a stack register (system register) and discloses a pipeline which could perform register renaming for pipeline instructions which access said stack register.  Therefore, it would have been applying a known technique (using register renaming to map an architectural register representing a stack register to a physical register) to a known device (processing pipeline of Grisenthwaite) ready for improvement to yield predictable results (a processing pipeline which includes renaming circuitry which maps an architectural register representing a system register to a physical register) for the benefit of using register renaming to avoid data hazards (Piry [0004-0005]). (MPEP 2143, Example D)
	The overall combination of Grisenthwaite and Piry does not teach “the processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.”  Grisenthwaite does teach changing operating states and when that occurs changing which banked stack pointer register is used in the exception processing.  However, Grisenthwaite does not teach the process of how the banked registers are changed based on the state change.
	Gottlieb teaches “the processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register” (Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the current architectural state stored in architectural register (element 20) is stored to a first bank register (element 34) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above)) “and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.” (Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the contents of banked register (element 34) are copied to architectural register (element 20) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite which changes an operating state due to an exception level switch to switch the use of banked registers using the technique as taught in Gottlieb.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (switching data between an architectural register and its corresponding bank registers as taught in Gottlieb) to a known device (processing pipeline of Grisenthwaite which switches between corresponding stack pointer banked registers) ready for improvement to yield predictable results (a processing pipeline which switches architectural state between an architectural register and its corresponding banked registers upon an operating state change (switch)) for the benefit of reducing overhead during a switch in operating state and increasing speed (Gottlieb:  Column 5, lines 42-56). (MPEP 2143, Example D)
	In regards to claim 2, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data processing apparatus according to claim 1” (see rejection of claim 1 above) “in which: a current operating state of the processing core corresponds to an exception level” (Grisenthwaite [0078-0081]:  wherein the current operating states of the processing pipeline correspond to exception levels (E0-E3) (See Fig. 2)) “processing core being configured to operate according to a current exception level selected from a set of two or more exception levels register” (Grisenthwaite [0078-0084]:  wherein the processing pipeline is configured to operate according to a current exception level selected from E0-E3 (see Fig. 3)) “and the register bank provides a respective banked version of the given system register for 25each of the set of two or more exception levels.” (Grisenthwaite [0081 and fig. 1]:  wherein a register bank (element 24) provides respective banked versions of stack registers (elements 30-0 to 30-3) for each of the exception levels E0-E3)

	In regards to claim 3, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data apparatus according to claim 2” (see rejection of claim 2 above) “in which the processing core is configured to change the current exception level in response to one or both of: initiating a process to handle a processing core exception; and 30returning from a process to handle a processing core exception.” (Grisenthwaite [0078, 0094 and 0101]:  wherein the processing pipeline is configured to change a current exception level in response to initiating a process to handle an exception and returning from a process to handle an exception)

	In regards to claim 4, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data apparatus according to claim 3” (see rejection of claim 3 above) “in which the processing core exception comprises an exception” (Grisenthwaite [0078, 0094 and 0101]:  wherein the processing pipeline is configured to change a current exception level in response to initiating a process to handle an exception and returning from a process to handle an exception)
	The overall combination of Grisenthwaite, Piry and Gottlieb thus far does not teach “selected from the list consisting of: initiation of a processor interrupt; an attempt by the processing core to execute an undefined instruction; an attempt by the processing core to access a privileged operating system function; and a change in program flow to handle a trap condition.” Grisenthwaite teaches an exception wherein the exception is being caused by an undefined result, exception signal from an external device or a resource overflow.  However, it does not teach an exception selected from the list above.
	Piry teaches “an exception selected from the list consisting of: initiation of a processor interrupt; an attempt by the processing core to execute an undefined instruction; an attempt by the processing core to access a privileged operating system function; and a change in program flow to handle a trap condition.” ([0043]:  wherein an exception consist of an initiation of a processor interrupt)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exception of Grisenthwaite to be initiated by a processor interrupt as taught in Piry.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (an exception initiated by a processor interrupt) for another (generic exception event in Grisentwaite) for the benefit of added flexibility in being able to select exceptions caused by various events. (MPEP 2143, Example B)

	In regards to claim 5, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data apparatus according to claim 1” (see rejection of claim 1 above) “in which: each of the banked versions of the given system register is associated with a respective 5operating state according to a default association” (Grisenthwaite [0081 and 0086]:  wherein the banked versions of the stack pointer register (elements 30-0 to 30-3) are associated with respective level exception states EL0-EL3 according to a default association (See Figs. 1 and 3)) “and the processing core is configured to execute a program instruction to select one of the banked versions of the given system register, other than the banked version of the given system register according to the default association, to be associated with a current operating state of the processing core.” (Grisenthwaite [0090 and 0101]:  wherein a stack pointer selection instruction is executed to select a banked stack register (element 30-0), other than the banked register (element 30-2) according to the default association in EL2, to be associated with the current operating state in EL2 (level 2 exception state of the processing pipeline (See Fig. 8))

	In regards to claim 6, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data processing apparatus according to claim 1” (see rejection of claim 1 above) “in which the given system register is selected from the list consisting of: a stack pointer register; a saved processor status register; and an exception link register.” (Grisenthwaite [0078-0081]:  wherein the system register is selected from the list of a stack pointer register, a saved processor status register and an exception link register (See Fig. 1, element 24))


            In regards to claim 7, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data apparatus according to claim 1” (see rejection of claim 1 above) “in which: the register renaming circuitry comprises renaming circuitry to allocate one or more other architectural registers to respective physical registers” (Piry [0037-0038]:  wherein renaming circuitry (wherein element 20 is the renaming circuitry).  Wherein the renaming circuitry allocates one or more other architectural registers to respective physical registers (See Figs. 4A-4B)) “and the processing core is an out of order processing core”. (Grisenthwaite [0077]:  wherein the processing pipeline (element 4) issues instructions out-of-order and is therefore an out-of-order processing element |Piry [0037]:  wherein out-of-order execution is performed by the pipeline processor core (element 15))

        In regards to claim 8, the overall combination of Grisenthwaite, Piry and Gottlieb teaches “The data apparatus according to claim 1” (see rejection of claim 1 above) “in which the processing core is configured to store the current contents of the architectural register representing the given system register as a temporary copy and to write the temporary copy to the first one of the banked versions of the given 25system register.” (Gottlieb:  Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the current architectural state in architectural register (element 20) is stored as a temporary copy in temporary register (element 44) and the temporary copy is written to the first bank register (element 34) (See Fig. 2) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above))


	In regards to claim 10, Grisenthwaite teaches “Data processing apparatus comprising: means for accessing a register bank having a set of two or more respective banked versions of the given system register, in which a respective one of the banked versions of the given system register is associated with each of a plurality of current operating states (The means for accessing is interpreted under 35 USC 112(f) as the processor core (element 40) of line 26 on page 2 of the specification)” ([0080-0081 and 0088]:  wherein a register bank (element 24), which includes a set of two or more banked versions (see elements 30-0 to 30-3 of Fig. 1) of a stack register (system register), is accessed by a processor pipeline (element 4).    Wherein a respective one of the banked stack registers is associated with a plurality of current level exception states of the processing pipeline (See Figs. 1-2) (Note:  the mapping is explicitly indicating banked stack system registers, however the examiner notes that register bank (element 24) includes other banked system registers (elements 26 and 28)) “responsive to a change of operating state from a first operating state associated with a first one of the banked versions of the given system register to a second operating state associated with a second, different, one of the banked versions of the given system register” ([0101-0102]:  wherein the processing pipeline (element 4) changes from a first level exception state (EL0), associated with a first banked version of a stack pointer (element 30-0), to a second level exception state (EL1 or EL2) associated with a second banked version of a stack pointer (element 30-1 or 30-2)(also see [0079-0081]))
	Grisenthwaite does not explicitly teach “means for accessing an architectural register representing a given system register; means for performing register renaming to the architectural register representing the given system register to a physical register selected from a set of physical registers”, “means for accessing the architectural register representing the given system register” nor “means for storing current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and for copying contents of the second one of the banked versions of the system register to the architectural register representing the given system register.” Grisenthwaite does teach the processor pipeline (element 4) including a rename stage which would rename register specifiers (architectural registers) for instructions (see [0077]).  However, Grisenthwaite does not explicitly teach an architectural register representing a system register such as a stack register, nor renaming architectural registers representing stack registers which are banked.  
	Piry does teach “means for accessing an architectural register representing a given system register (The means for accessing is interpreted under 35 USC 112(f) as the processor core (element 40) discussed on page 2, line 26 and page 8, lines 11-12 of the specification)” ([0037-0038 and 0042]:  wherein a processing pipeline core (element 15) uses rename circuitry (element 20) to access architectural register R13 which represents a stack pointer (See figs. 2, 4 and 7 for disclosure of architectural registers)) “means for performing register renaming to map the architectural register representing the given system register to a physical register selected from a set of physical registers register (The means for renaming is interpreted under 35 USC 112(f) as the renaming circuitry (element 214) discussed on page 8, line 13 of the specification)” ([0037-0038, 0042 and 0046]:  wherein mapping circuitry can be considered the overall combination of elements 20 and 25; wherein both elements are used in the process of mapping architectural to physical registers.  Wherein the mapping of the architectural register R13, representing a stack register to a physical register from a set of physical registers (element 30) is disclosed; as Fig. 4A is mapping user level architectural registers which would include R13 of Fig. 2) “the means for accessing an architectural register representing a given system register (The means for accessing is interpreted under 35 USC 112(f) as the processor core (element 40) discussed on page 2, line 26 and page 8, lines 11-12 of the specification)” ([0037-0038 and 0042]:  wherein a processing pipeline core (element 15) uses rename circuitry (element 20) to access architectural register R13 which represents a stack pointer (See figs. 2, 4 and 7 for disclosure of architectural registers))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite to include renaming circuitry which maps an architectural register representing a given system register to a physical register as taught in Piry.  It would have been obvious to one of ordinary skill in the art because one would see that Grisenthwaite teaches a processor pipeline which includes a stack register (system register) and discloses a pipeline which could perform register renaming for pipeline instructions which access said stack register.  Therefore, it would have been applying a known technique (using register renaming to map an architectural register representing a stack register to a physical register) to a known device (processing pipeline of Grisenthwaite) ready for improvement to yield predictable results (a processing pipeline which includes renaming circuitry which maps an architectural register representing a system register to a physical register) for the benefit of using register renaming to avoid data hazards (Piry [0004-0005]). (MPEP 2143, Example D)
	The overall combination of Grisenthwaite and Piry does not teach “means for storing the current contents of the architectural register representing the given system register to the first one of the banked versions of the system register and for copying the contents of the second one of the banked versions of the system register to the architectural register representing the given system register.” Grisenthwaite does teach changing operating states and when that occurs changing which banked stack pointer register is used in the exception processing.  However, Grisenthwaite does not teach the process of how the banked registers are changed based on the state change.
	Gottlieb teaches “means for storing the current contents of the architectural register representing the given system register to the first one of the banked versions of the system register (The means for storing/copying is interpreted under 35 USC 112(f) as the combination of the hardware of the processor core (element 40) which implements the algorithm shown in Figs. 3-4 (see page 2, lines 26 and page 9, lines 1-23)) ”(Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the current architectural state stored in architectural register (element 20) is stored to a first bank register (element 34) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above)) “and for copying the contents of the second one of the banked versions of the system register to the architectural register representing the given system register.” (Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the contents of banked register (element 34) are copied to architectural register (element 20) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite which changes an operating state due to an exception level switch to switch the use of banked registers using the technique as taught in Gottlieb.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (switching data between an architectural register and its corresponding bank registers as taught in Gottlieb) to a known device (processing pipeline of Grisenthwaite which switches between corresponding stack pointer banked registers) ready for improvement to yield predictable results (a processing pipeline which switches architectural state between an architectural registers and its corresponding banked registers upon an operating state change (switch)) for the benefit of reducing overhead during a switch in operating state and increasing speed (Gottlieb:  Column 5, lines 42-56). (MPEP 2143, Example D)


	In regards to claim 11, Grisenthwaite teaches “A method comprising: accessing a register bank having a set of two or more respective banked versions of the given system register, in which a respective one of the banked versions of the given ([0080-0081 and 0088]:  wherein a register bank (element 24) ,which includes a set of two or more banked versions (see elements 30-0 to 30-3 of Fig. 1) of a stack register (system register), is accessed by a processor pipeline (element 4).  Wherein a respective one of the banked stack registers is associated with a plurality of current level exception states of the processing pipeline (See Figs. 1-2) (Note:  the mapping is explicitly indicating banked stack system registers, however the examiner notes that register bank (element 24) includes other banked system registers (elements 26 and 28)) “in response to a change of operating state from a first operating state associated with a first one of the banked versions of the given system register to a second operating state associated with a second, different, one of the banked versions of the given system register” ([0101-0102]:  wherein the processing pipeline (element 4) changes from a first level exception state (EL0), associated with a first banked version of a stack pointer (element 30-0), to a second level exception state (EL1 or EL2) associated with a second banked version of a stack pointer (element 30-1 or 30-2)(also see [0079-0081 and Figs. 8-9 for clarity]))
	Grisenthwaite does not explicitly teach “accessing an architectural register representing a given system register; performing register renaming to map the architectural register representing the given system register to a physical register selected from a set of physical registers” nor “storing current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and copying contents of the second one of Grisenthwaite does teach the processor pipeline (element 4) including a rename stage which would rename register specifiers (architectural registers) for instructions (see [0077]).  However, Grisenthwaite does not explicitly teach an architectural register representing a system register such as a stack register, nor renaming architectural registers representing stack registers which are banked.  
	Piry does teach “accessing an architectural register representing a given system register” ([0037-0038 and 0042]:  wherein a processing pipeline core (element 15) uses rename circuitry (element 20) to access architectural register R13 which represents a stack pointer (See figs. 2, 4 and 7 for disclosure of architectural registers)) “performing register renaming to map the architectural register representing the given system register to a physical register selected from a set of physical registers” ([0037-0038, 0042 and 0046]:  wherein the mapping of the architectural register R13, representing a stack register, to a physical register from a set of physical registers (element 30) is disclosed; as Fig. 4A is mapping user level architectural registers which would include R13 of Fig. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite to include renaming circuitry which maps an architectural register representing a given system register to a physical register as taught in Piry.  It would have been obvious to one of ordinary skill in the art because one would see that Grisenthwaite teaches a processor pipeline which includes a stack register (system register) and discloses a pipeline which could perform register renaming for pipeline instructions which access said stack register.  Therefore, it would have been applying a known technique (using register renaming to map an architectural register representing a stack register to a physical register) to a known device (processing pipeline of Grisenthwaite) ready for improvement to yield predictable results (a processing pipeline which includes renaming circuitry which maps an architectural register representing a system register to a physical register) for the benefit of using register renaming to avoid data hazards (Piry [0004-0005]). (MPEP 2143, Example D)
	The overall combination of Grisenthwaite and Piry does not teach “storing current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and copying contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.”  Grisenthwaite does teach changing operating states and when that occurs changing which banked stack pointer register is used in the exception processing.  However, Grisenthwaite does not teach the process of how the banked registers are changed based on the state change.
	Gottlieb teaches “storing current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register” (Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the current architectural state stored in architectural register (element 20) is stored to a first bank register (element 34) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above)) “and copying the contents of the second one of the banked versions of the system register to the architectural register representing the given system register.” (Column 2, lines 5-24 and Column 5, lines 24-41:  wherein during a thread switch (context switch) the contents of banked register (element 34) are copied to architectural register (element 20) (Note:  the overall combination of the first two references teaches the banked system registers and corresponding architectural register representing a system register as well as switching or changing of an operating state.  Gottleib is brought in to teach how data is exchanged between a bank register and an architectural register during a processor operating state change.  The overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing pipeline of Grisenthwaite which changes an operating state due to an exception level switch to switch the use of banked registers using the technique as taught in Gottlieb.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (switching data between an architectural register and its corresponding bank registers as taught in Gottlieb) to a known device (processing pipeline of Grisenthwaite which switches between corresponding stack pointer banked registers) ready for improvement to yield predictable results (a processing pipeline which switches architectural state between an architectural register and its corresponding banked registers upon an operating state change (switch)) for the benefit of reducing overhead during a switch in operating state and increasing speed (Gottlieb:  Column 5, lines 42-56). (MPEP 2143, Example D)

Allowable Subject Matter
8.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 9 filed on 9/5/19.  The prior art of record has not taught either individually or in combination and together with all other claimed features “30the processing core is configured to speculatively write the temporary copy to the first one of the banked versions of the given system register and to commit the speculative write in response to commitment of the speculatively executed change of operating state.” 
	The closest prior art of record, Gottlieb USPAT No. 6,298,431, teaches writing a temporary copy to a first one of a banked registers; while Arora PGPUB No. 2002/0042874 (cited in the pertinent reference section below) teaches speculatively  speculatively writing the temporary copy to a first banked register and committing the speculative write in response to commitment of the speculatively executed change in operating state.
	
Response to Arguments
10.	Applicant’s arguments, see page 8 of the remarks, filed on 12/30/2020, with respect to the previous drawing/title objections and 112(f) claim interpretations (specifically of claims 1-9 and 11), which have been fully considered and are persuasive.  Therefore the previous drawing/title objections and the 112(f) interpretations of claims 1-9 and 11 have been withdrawn, in light of the arguments and amendments made by the applicant. 

11.	Applicant's arguments filed on 12/30/2020, with respect to the 103 rejections have been fully considered but they are not persuasive. Therefore, the 35 USC 103 rejections of claims 1-8 and 10-11 in view of Grisenthwaite, Piry and Gottlieb have been maintained.

12.	 Applicant first argues the rejection of claim 1, on pages 9-10 of the remarks filed on 12/30/2020, in the substance that:
	“The OA relies on Grisenthwaite to disclose banked registers. Grisenthwaite discloses a set of stack pointers 0...3 and stacks 35-0...3, one for each exception level as explained in the Abstract: "Each exception state has a corresponding stack pointer indicating the location within the memory of a corresponding stack data store 35." This approach in Grisenthwaite represents  AIRAUD et al.Atty Docket No.: JRL-0550-2518Appl. No. 16/561,430replication of architectural registers which the technology in claim 1 can avoid. The set of four stack pointer (SP) registers (SPRs) 30-0 to 30-3 is shown Grisenthwaite's Figure 1, a portion of which is reproduced below, and the selection logic needed to select between them based on exception level (EL). 
Paragraph [0081] explains "Each of the exception states has a corresponding stack pointer register 30 indicating the location within the memory system 8 of a corresponding stack data store 35." Grisenthwaite's approach in Figure 1 requiring a separate stack pointer register for each exception level contrasts with the single architectural SP 300 approach in Figure 3 of the instant application reproduced above. Thus, Grisenthwaite does not teach "register renaming circuitry to map the architectural register representing the given system register [e.g., a SP register] to a physical register selected from a set of physical registers," recited in claim 1. Page 11 of the OA agrees and turns to Piry.”

	The examiner respectfully disagrees with the applicants above assertions, because Grisenthwaite does not indicate or state that the banked registers are replicated architectural registers as the applicant has asserted above.  For example paragraphs [0019 and 0080] refer to the banked registers as context registers, which one of ordinary skill in the art would understand to mean registers which store data representing architectural state; wherein architectural registers could be mapped to banked context registers.  The examiner further notes that the reference Grisenthwaite  the examiner has used the reference Piry for the teaching of register renaming of architectural registers and Grisenthwaite is used to teach banked versions of a given system register.
	Even, assuming the applicant is correct it appears applicant’s own figures show replicated architectural registers, contrary to the applicants above statements.  For example, in Fig. 3 of the applicant’s disclosure, there appears to be an architectural stack pointer register (element 300) as well as replicated architectural banked registers for each exception level also labeled as element 300.
	The examiner suggest the applicant indicate in the claims and in the next written response the difference between the banked registers (element 300) and stack pointer (element 300) of Fig. 3 because based on the figure it unclear how the banked registers (element 300) are not replicated architectural registers.


13.	 Applicant further argues the rejection of claim 1, on pages 10-11 of the remarks filed on 12/30/2020, in the substance that:
	“Piry discloses banked registers, but they are again banked architectural registers so that the banking provides the replication of a set of architectural registers. Figure 3 (reproduced below) and [0045]-[0047] of Piry teach that the choice of which bank to use depends on the - 10 -3061138 F G. 3 current exception level (EL), referred to as "software level" in Piry (USR, SVC, IRQ, ABT, UND, FIQ). Each architectural register is therefore repeated/replicated for each bank (when banking is used). See [0041] "When implementing the software levels illustrated in FIG. 2, it is often the case that the set of architectural registers will include a plurality of banked registers, as schematically illustrated in FIG. 3." Changing from one exception level (EL) to another EL in Piry involves accessing a different banked set of architectural registers in contrast with the single "current SP" register in claim 1.”

	The examiner notes that the reference Piry was brought in to teach register renaming of an architectural register which represents a given system register (i.e. stack pointer) to a physical register. Piry is not being cited to teach banked architectural registers, and therefore the above assertions are not relevant to the current rejection made of record.
	However, the examiner reiterates it appears that the applicant’s own disclosure of Fig. 3 does teach banked architectural registers, and therefore it is unclear what the difference is between the banked architectural registers of the applicant’s disclosure (element 300) and the ones shown in Piry.  If the applicant believes this to be the difference in the claimed invention, the claim should clarify the difference and the applicant should cite relevant portions of the specification in the next response to clarify the difference.


14.	 Applicant further argues the rejection of claim 1, on pages 11-12 of the remarks filed on 12/30/2020, in the substance that:
	“The OA admits that both Grisenthwaite and Piry lack "the processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register" recited at the end of claim 1, and relies on Gottlieb. Figure 1 of Gottlieb shows a standard physical register file 18 and a banked, shadowed register file 30, with one or more shadow banked physical registers for each standard register. See col. 3, line 42. However, Gottlieb does not disclose register renaming.
	The combination of Grisenthwaite, Piry, and Gottlieb does not disclose or suggest the combination of features below…processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.
-11- 	The underlined claim language is not taught by any of Grisenthwaite, Piry, and Gottlieb. As explained above and in the specification on page 8, because a single architectural register represents a given system register, e.g., a stack pointer register, there is no need to provide a respective architectural version of the SP register for each exception level.”

	The examiner first states that Gottlieb does not teach register renaming as the applicant has asserted, however the examiner does not rely on Gottlieb to teach register renaming and uses Piry for that teaching.  Gottlieb teaches using banked shadow registers to store data corresponding to a single register, as to save data associated 
	For example, Grisenthwaithe teaches a plurality of banked stack pointer context registers and switching between the contexts registers when an exception level changes.  However, Grisenthwaithe does not teach mapping an architectural register representing a stack pointer register to a physical register.  Piry teaches mapping an architectural register representing a stack pointer register to a physical register.  The combination of Grisenthwaite and Piry teaches a system which renames an architectural register representing a stack pointer to a physical register and that the system includes banked versions of a stack pointer register as claimed.  The combination of Grisenthwaithe and Piry does not teach “processing core is configured to store current contents of the architectural register representing the given system register to the first one of the banked versions of the given system register and to copy contents of the second one of the banked versions of the given system register to the architectural register representing the given system register.”  However, as stated above, Gottlieb teaches using banked shadow registers to store data corresponding to a single register, as to save data associated with the single register on a context switch which changes the state of a processor.  Therefore, the combination of Grisenthwaithe, Piry and Gottlieb would teach storing contents of the stack pointer architectural register of Piry to one of the banked stack pointer versions of Grisenthwaithe and copying contents of another one of the banked stack pointer versions of Grisenthwaithe to the stack pointer architectural register of Piry when a context switch changes an exception state from one level to another based on the technique of Gottlieb which can be used 
	Therefore, based on the above clarification it is clear that the overall combination of Grisenthwaithe, Piry and Gottlieb teaches the argued limitations above.
	The examiner further notes that the applicant has again argued that the applicant’s disclosure teaches a single architectural register that represents a given system register, and there is no need to provide respective architectural versions of the SP register for each exception level.  However, Fig. 3 appears to show the opposite of the applicant’s assertions.  It appears in Fig. 3 that there are banked architectural registers (element 300) which are swapped in and out during a renaming process, upon a switch of an exception level.  Therefore the examiner suggest the applicant amend the claims to clarify aspects of Fig. 3 which distinguish the two different elements labeled 300, as well as how the switching of exception levels is involved with register renaming as disclosed in elements 300 and 305.  Furthermore, the examiner suggest that if Fig. 3 encompasses the claimed invention that all aspects of Fig. 3 should be claimed for clarity, for example the applicant has broadly claimed elements 300 and 305, but has not included element 330.  The above suggestions would clarify the claimed invention and move prosecution forward.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun, PGPUB No. 2010/0205387 for teaching renaming logic which stores data in a first set of physical registers when the processor is in a normal state and stores data in a second set of physical registers when the processor is in an abnormal (exception state)

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183